Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the objection to the drawings, applicant states, in the remarks on pages 6-8 received 12/2/2021, that figure 5 discloses a deliberate scrambling 506, paragraph 0040 discloses, at block 506, the output of 504 may undergo a deliberate scrambling (e.g., as part of updated scrambling bit sequence processing or updated data bit sequence processing as will be discussed further below) and paragraph 0044 discloses for updated scrambling bit sequence processing and updated data bit sequence processing, user data may be encoded then recites the language of the claims. This argument is persuasive. The previous objection to the claims is withdrawn. The drawings, filed on 6/2/2021 are acceptable.
	Regarding the previous rejections under 35 USC 102 and 103, the rejections of the claims are withdrawn in view of the amendment to the claims.

Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art does not disclose each and every limitation of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/16/2021